IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0036
                             Filed January 12, 2022


VINCENT MICHAEL KOBLISKA,
     Plaintiff-Appellant,

vs.

IOWA CIVIL RIGHTS COMMISSION,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Joel A.

Dalrymple, Judge.



      A landlord appeals from a district court ruling that affirmed an agency finding

of discrimination against a tenant. AFFIRMED.




      Gary Papenheim of Papenheim Law Office, Parkersburg, for appellant.

      Thomas J. Miller, Attorney General, and Katie Fiala, Assistant Attorney

General, Des Moines, for appellee.



      Heard by Mullins, P.J., and Schumacher and Ahlers, JJ.
                                        2


SCHUMACHER, Judge.

      Vincent Kobliska appeals the district court ruling affirming the Iowa Civil

Rights Commission’s (ICRC) finding he discriminated against his tenant by

refusing to accommodate her need for an assistance animal. He alleges there is

not substantial evidence to support the ICRC’s decision.1       We find there is

substantial evidence in the record to support the agency’s decision. Accordingly,

we affirm.

    I. Background Facts & Proceedings

      Kobliska owns several apartment properties in Waterloo. He has been a

property owner for about thirty years and specializes in high-efficiency sleeping

rooms. Due in part to his focus on high-density housing, he has a no-pets policy.

An exception exists for service animals, such as seeing-eye and hearing dogs.

      Jennifer Spencer suffers from post-traumatic stress disorder (PTSD), a non-

epileptic seizure disorder, anxiety, and depression. She was given Journey, a

fifteen pound Pomeranian, for Christmas in 2016 by Teresa Perkins. Initially, the

dog was not meant to be a service animal, but Spencer came to find the dog helpful

in managing her emotions and keeping her on a medication schedule. Journey

wakes Spencer when her alarm goes off. The dog also helps her recover from

seizures. Journey assists Spencer with panic attacks. Spencer obtained several

letters from various medical professionals recommending she have a service

animal.2



1 Kobliska does not specifically challenge the amount of damages assessed.
2  Five exhibits were admitted that purported to be medical documentation
recommending a service animal or designating Journey as a service animal. The
                                          3


       In the spring of 2017, Spencer planned to move to Waterloo to be closer to

her children. She initially planned to buy a trailer, but struggled to find one. As a

result, she looked at two apartments owned by Kobliska with the intent to rent an

apartment for a short time until she could purchase a trailer. She signed a lease

with Kobliska on May 5, 2017.

       There is significant disagreement surrounding the circumstances of the

lease signing. Spencer alleges that she informed Kobliska she had a service

animal. After telling him, Spencer alleges Kobliska was adamant that there was a

no-pets policy despite Spencer informing him that Journey was a medical

necessity. He also told her that it was disappointing she had not informed him

earlier because it wasted both of their time to show her the apartments. Due to

her urgent need to find housing—she was living in hotels and her car at the time—

she agreed to have Journey stay with Perkins. She testified that she only agreed

to the arrangement because she believed she could not rent the apartment with

Journey. She paid her security deposit and rent that day, after which Kobliska

gave her a receipt with the words “no pets” written on it and underlined.

       Kobliska’s version of events differs.      According to him, he never said

anything to Spencer when she informed him about Journey. Kobliska’s version

reflects that after a brief period of silence, Spencer and Perkins worked out a plan

where Perkins would take the dog and Spencer would see how she could manage



first is an unsigned and undated letter by Jeanne Anderson, who passed away
before the events at issue on appeal. There are three letters dated after the events
at issue, from May 16, August 25, and September 1, 2017. The only letter that
predates the lease signing that is definitively dated is from April 7, 2017, written by
Ellen Folkers-Jenkins, CADC.
                                          4


without it. Therefore, according to Kobliska, he never refused to allow Spencer to

have Journey with her in the apartment.

       Journey spent three days living with Perkins. Spencer testified that she was

an emotional wreck for those three days and quickly fell off her medication

schedule. She suffered a seizure on her third day without Journey. Perkins

brought the dog back to Spencer that day. Spencer attested that her symptoms

improved once Journey returned. She moved to a different property Kobliska

owned a few days later. The terms of her new lease were identical to the terms of

her old lease.

       After moving to the second apartment, Spencer recorded a conversation

between Kobliska and herself. During the conversation, Spencer again raised the

issue of Journey living with her. Several details stand out. First, Kobliska indicates

that while the lease allows service animals, it is limited to pets that assist in sight

and hearing and is always subject to his approval, which he never gave. Kobliska

also points out many residents had asked about bringing their own pets because

Journey was living with Spencer. Ultimately, Kobliska is adamant that he was not

telling Spencer she could not have Journey, and that she should “do what the hell

[she] please.” Kobliska never evicted Spencer. She moved out in June, and

Kobliska returned her full security deposit.

       The ICRC brought an action against Kobliska based on his refusal to

accommodate Spencer’s need for a service animal for the three days she was

without Journey. A trial was held in August 2019. The administrative law judge

(ALJ) issued a proposed decision finding Kobliska had failed to reasonably
                                          5


accommodate Spencer’s request and awarded Spencer $5000 compensation for

emotional distress and ordered Kobliska to participate in two hours of anti-

discrimination training at his own expense.         Kobliska was also ordered to

implement written standards for receiving and handling requests made by people

with disabilities for reasonable accommodation. The ICRC adopted the ALJ’s

decision. On appeal, the district court affirmed the ICRC’s decision. Kobliska

appeals.

   II. Standard of Review

       Judicial review of an agency decision is controlled by the provisions of Iowa

Code section 17A.19(10) (2019). Renda v. Iowa Civ. Rts. Comm’n, 784 N.W.2d

8, 10 (Iowa 2010). “We will apply the standards of section 17A.19(10) to determine

if we reach the same results as the district court.” Id. The court may grant relief if

the agency decision “prejudiced the substantial rights of the petitioner and if the

agency action meets one of the enumerated criteria contained in section

17A.19(10)(a) through (n).” Id. The burden of showing the agency erred is on the

party asserting the error. Simon Seeding & Sod, Inc. v. Dubuque Hum. Rts.

Comm’n, 895 N.W.2d 446, 455 (Iowa 2017).

       “[O]ur standard of review depends on the aspect of the agency’s decision

that forms the basis of the petition for judicial review.” Id. (alteration in original)

(quoting Burton v. Hilltop Care Ctr., 813 N.W.2d 250, 256 (Iowa 2012)). Kobliska

alleges the ICRC decision was not supported by substantial evidence in the record.

See Iowa Code § 17A.19(10)(f). Substantial evidence “means the quantity and

quality of evidence that would be deemed sufficient by a neutral, detached, and
                                         6


reasonable person, to establish the fact at issue.” Iowa Code § 17A.19(10)(f)(1).

We review “all the relevant evidence in the record cited by any party that detracts

from the finding as well as all of the relevant evidence in the record cited by any

party that supports it.” Id. § (10)(f)(3). We also may consider “any determinations

of veracity by the presiding officer who personally observed the demeanor of the

witnesses.” Id.

       In determining if there is substantial evidence to support the agency finding,

               The question this court must ask is not whether the evidence
       might support a different finding, but whether there is substantial
       evidence to support the finding actually made by the board. Where
       the evidence is in conflict or where reasonable minds might disagree
       about the conclusions to be drawn from the evidence, the court is
       bound to accept the board’s findings. While we take all record
       evidence into account in our review, we must grant appropriate
       deference to the board’s expertise. The court must broadly and
       liberally apply the board’s findings in order to uphold rather than
       defeat the decision. The board’s factual findings are binding on
       appeal unless a contrary result is demanded as a matter of law.

Aluminum Co. of America v. Emp. Appeal Bd., 449 N.W.2d 391, 394 (Iowa 1989)

(citations omitted).

   III. Discussion

       The ICRC found that Kobliska discriminated against Spencer in violation of

Iowa Code section 216.8A(3)(c)(2), which prohibits the “refusal to make

reasonable accommodations in rules, policies, practices, or services, when the

accommodations are necessary to afford the person equal opportunity to use and

enjoy a dwelling.” The plaintiff bears the burden of proving each of the elements

required for a reasonable accommodation cause of action: (1) the complainant is

disabled within the meaning of the act; (2) the defendant knew or should
                                            7


reasonably have been expected to know of the disability; (3) the accommodation

is necessary to afford the complainant the equal opportunity to use and enjoy the

dwelling; (4) the requested accommodation is reasonable; and (5) the defendant

refused the requested accommodation. State, ex rel. Henderson v. Des Moines

Mun. Hous. Agency, No. 09-1905, 2010 WL 4484005, at *5-6 (Iowa Ct. App. Nov.

10, 2010). Kobliska challenges the ICRC’s findings on each prong.

       A. Disability

       First, Kobliska argues that Spencer failed to establish her disability. A

disability is (1) “a physical or mental impairment which substantially limits one or

more major life activities” or (2) someone who “has a record of such an impairment,

or (3) is regarded as having such an impairment.” Id. at *6. A physical or mental

impairment includes “[a]ny mental or psychological disorder, such as . . . emotional

or mental illness.” Id. at *7 (alteration in original). A major life activity includes, but

is not limited to, “functions such as caring for one’s self, performing manual tasks,

walking, seeing, hearing, speaking, breathing, learning, and working.”               Iowa

Admin. Code r. 161-8.26(3). The ICRC and both parties focused on the major life

activities prong. We follow the same focus.

       Kobliska cites Henderson for the proposition that the complainant must

produce documentation to establish they are disabled.3 He alleges that Spencer



3 Henderson does state that it was “not one in which the information provided by
the resident is so lacking in detail as to be insufficient as a matter of law.” 2010
WL 4484005, at *7. However, it is not clear that it imposes an absolute duty to
bring certain documentation to establish a disability, particularly when the
complainant is not relying on the “record of such impairment” method of
demonstrating a disability. Id. at *6. In any event, Spencer did have
documentation.
                                          8


failed to do so and therefore was not disabled within the meaning of the law.

However, the record does not support Kobliska’s argument. Spencer testified that

she suffers from PTSD, which was diagnosed eight or nine years prior to the trial.

She was diagnosed with a seizure disorder in 2012. She also suffers from anxiety

and depression. She took multiple forms of medication to treat each of those

illnesses. She had at least one letter at the time of the events at issue indicating

she suffered from PTSD, which we have recognized as a disability.                See

Henderson, 2010 WL 4484005, at *7. A reasonable fact finder could also find the

unsigned letter written by Anderson supported Spencer’s contentions. There is

substantial evidence that Spencer suffered from physical or mental impairments.4

       There is also substantial evidence that Spencer’s PTSD, seizures, anxiety,

and depression interfere with major life activities. Spencer testified that her PTSD

causes her to feel unsafe and unsecure. She cannot be around groups of people

and avoids her own friends and family due to her illness. Her struggles to feel safe

make it difficult for her to sleep. Between her anxiety and seizures, she cannot

drive or maintain a job. Her illnesses also make it difficult for her to care for

herself—she testified that when she gets off her medication schedule she struggles

to eat, hydrate, sleep, or perform basic self-care. There is substantial evidence to

support the ICRC’s finding that Spencer is disabled within the meaning of the law.




4 Spencer had three additional letters dated just after the events at issue on appeal,
from May 16, August 25, and September 1, which all indicate she suffers from
depression, anxiety, PTSD, and a seizure disorder. Due to the date being after
the events in question, these documents are not beneficial to Spencer’s claims.
                                         9


         B. Defendant Knew or Should Have Known of Disability

         Kobliska argues that Spencer should have the burden of presenting

documentation to him establishing her disability to impute knowledge of her

disability. Both parties agree that no documentation was ever shown to Kobliska,

although there is a dispute over whether she had the documents in her car when

signing the lease. Kobliska asserts absent Spencer showing him documentation

establishing her disability, he did not know and could not be reasonably expected

to know that Spencer was disabled. He argues that he should have been given a

reasonable period to investigate her claims and make a decision regarding the

requested accommodation.

         Assuming Kobliska is correct in claiming Spencer bears the burden of

presenting documentation and that he should be given some period to investigate,

the record still supports the conclusion that he knew she was disabled. Both

Spencer, Perkins, and Kobliska testified Spencer told Kobliska about her

disabilities just before signing the lease. According to Perkins and Spencer—who

the ALJ found more credible than Kobliska—he responded by adamantly refusing

to allow any service animals. In response to Spencer offering to show him her

documents in support of her need for a service animal, Kobliska merely responded

“sorry.” His firm stance on the issue is reflected on the receipt that he gave

Spencer after she signed the lease, which has “no pets” written on it and underlined

twice.    The recorded conversation indicates Kobliska believed he need only

accommodate dogs that assist with hearing and sight.
                                           10


       Kobliska cannot escape liability by claiming Spencer failed to show him

documentation when he categorically refused to view it. This is not a case in which

Kobliska would have granted the accommodation if Spencer had only shown him

the right form; he believed that Spencer’s disability was not one that he must

accommodate. Moreover, Kobliska never suggests that Spencer did not inform

him of her disability and never indicates that he did not believe her sincerity when

she informed him at the lease signing. Kobliska’s claim that he should be given a

reasonable time to investigate Spencer’s claim is similarly defeated by the fact that

he categorically refused to consider her claim.

       Kobliska also argues that he could not have known of Spencer’s disability

because three of her five documents offered at trial were dated after the lease was

signed. However, that argument ignores the two other documents available to him

indicating Spencer was disabled. And again, he refused to look at any of the

documents or consider an accommodation. There is substantial evidence Kobliska

knew Spencer was disabled.

       C. Accommodation is Necessary

       Kobliska next argues that there is insufficient evidence Journey is

necessary for Spencer to use and enjoy the apartment.                        Necessary

accommodations are those that “affirmatively enhance a disabled plaintiff’s quality

of life by ameliorating the effects of the disability.” Id. at *9 (citation omitted). Our

case law has indicated that support animals may be necessary accommodations.

Id.
                                       11


      Spencer testified that Journey helps her stay on track with her seizure

medication by waking her up when her alarm goes off. Journey assists Spencer

in her recovery from her from her seizures quicker than she would without Journey.

Journey also provides emotional support.       Spencer testified that it was “a

nightmare” without Journey, causing her to “[cry] all the time,” miss medication,

and have trouble managing her sleep schedule. After Journey’s return, she got

back into her routine—eating, sleeping, and hydrating, all of which help prevent

her seizures. She took her medications on time and was less anxious. There is

substantial evidence Journey is a necessary accommodation.

      D. Accommodation is Reasonable

      Kobliska contends that allowing Spencer to keep Journey in the apartment

was not a reasonable accommodation. He points out that no-pet policies are

common for landlords because pets cause damage. He alleged that multiple other

tenants wanted to bring in pets once they saw Spencer had one, suggesting that

by allowing her the accommodation he would have to grant them for everyone. He

also argues that allowing Spencer’s five children, two dogs, which included

Journey and a Great Dane, a cat, and several kittens is unreasonable given the

size and density of the apartment property.

      There is substantial evidence supporting the ICRC’s finding that the

requested accommodation was reasonable. We note first that Spencer’s children,

the second dog, and cats are not relevant to the analysis of reasonableness for

the accommodation because Spencer’s requested accommodation was for

Journey alone. Kobliska was under no obligation to allow the other pets that did
                                         12


not serve as support animals. Second, Kobliska obtains security deposits from all

tenants, including Spencer. Funds from the security deposit were available for any

damages caused by Journey. Third, he was under no obligation to grant the

requests of the other tenants if they did not qualify for an accommodation under

the law. Finally, Kobliska testified he has allowed two other tenants to keep service

animals in the past. His prior acceptance of service animals indicate it would be a

reasonable accommodation to allow them.

       E. Defendant Refused to Make the Requested Accommodation

       Kobliska’s final argument is that he never refused to make the

accommodation Spencer requested. In particular, he alleges that when Spencer

told him she needed Journey, he responded with silence. After a period of silence,

Spencer and Perkins voluntarily agreed to have Perkins take Journey while

Spencer would try to get by without Journey. This version of events contrasts with

Spencer and Perkins’s testimony, who allege Kobliska was clear that he would not

waiver from his no-pets policy.

       We find substantial evidence Kobliska refused to grant Spencer’s requested

accommodation. First, the ALJ found Spencer and Perkins’s version of events

more credible. Spencer testified that she only had Perkins take Journey because

she felt she needed to do so in order to obtain housing. The recording of the

conversation between Kobliska and Spencer reflects Kobliska’s refusal to allow

the dog when the lease was signed. For instance, after Spencer claimed the lease

allowed service animals, Kobliska noted that it was limited to “blind and hearing”

dogs and conditioned on whether “it’s okay with [him] and it wasn’t.” The two
                                         13


receipts Kobliska gave Spencer after paying rent both have “no pets” written on

them and underlined twice.

       Kobliska’s insistence that he assumed Spencer would take Journey back

eventually does not change the fact that he refused to make the accommodation.

In fact, his testimony reveals that he assumed Spencer would take Journey back

not because of their agreement, but because “anybody else that bring in pets they

just go ahead and they do it.” There is substantial evidence in the record to support

the ICRC’s finding that Kobliska refused to grant the reasonable accommodation.

   IV. Conclusion

       Substantial evidence supports the ICRC’s decision finding Kobliska refused

to grant Spencer’s request for a reasonable and necessary accommodation. As

such, we affirm the agency decision that found Kobliska violated Iowa Code

section 216.8A(3)(c)(2).

       AFFIRMED.